ARMED SERVICES BOARD OF CONTRACT APPEALS
    Appeal of -                                 )
                                                )
    AECOM Technical Services, Inc.              )    ASBCA No. 62800
                                                )
    Under Contract No. W912DY-15-R-ESP7         )

    APPEARANCES FOR THE APPELLANT:                   Manju Gupta, Esq.
                                                     William D. Edwards, Esq.
                                                     Jonathan R. King, Esq.
                                                      Ulmer & Berne LLP
                                                      Cleveland, OH

    APPEARANCES FOR THE GOVERNMENT:                  Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Karen L. King Vanek, Esq.
                                                     Margaret P. Simmons, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District, Huntsville

    OPINION BY ADMINISTRATIVE JUDGE MCILMAIL ON THE GOVERNMENT’S
               MOTION TO DISMISS FOR LACK OF JURISDICTION

        Appellant, AECOM Technical Services, Inc., requests $681,469.70, alleging both
a written contract and a contract implied-in-fact with the U.S. Army Corps of Engineers
(compl. at 1 ¶ 2, 7-8). The government moves to dismiss the appeal for lack of
jurisdiction, 1 saying it never had a contract with AECOM, and that the Board does not
possess jurisdiction to entertain AECOM’s wrongful conversion claim (gov’t mot. at 1, 9,
12).

              STATEMENT OF FACTS FOR PURPOSES OF THE MOTION

       On May 8, 2015, the government awarded Contract No. W912DY-15-D-0040 to
AECOM (gov’t mot., attach. 4 at 34). The contract states that “[t]he objective of this
acquisition is for the design, construction, and operation of energy savings projects to
help meet mandated energy savings goals established in the Energy Policy Act of 1992,”
and that the government “is awarding multiple Indefinite Delivery/Indefinite Quantity


1
    In conjunction with its jurisdictional motion, the government moved to dismiss portions
         of the appeal for failure to state a claim upon which relief may be granted, which
         motion will be addressed separately.
(ID/IQ) type contracts to both large and small businesses” (id. at 35 §§ A.1, A.2). The
contract provides:

             Multiple Award Task Order Contract (MATOC)
             Capacity: The estimated programmatic capacity for the
             MATOC is $1.5 Billion. The total capacity will be shared
             among all awardees in the MATOC pool, both large and
             small businesses.

(Id. ¶ A.3) On July 13, 2015, the government issued a “Request for Proposal (RFP),
W912DY-15-R-ESP7, Buckley AFB, CO” to “All Energy Savings Performance
Contracting (ESPC) III MATOC Contractors” that states:

             In accordance with paragraph H.2 of the CEHNC ESPC III
             Base Contract, “Procedures for Awarding Task Orders,” your
             firm is invited to submit a proposal for the efforts contained
             in Attachment 1, Performance Work Statement (PWS), for an
             Energy Savings Performance Contracting (ESPC) project
             anticipated at Buckley AFB, CO.

(Gov’t mot., attach. 1 at 1) On September 30, 2015, the government issued to AECOM
“Solicitation W912DY-15-R-ESP7, Energy Savings Performance Contract (ESPC),
Buckley AFB, CO,” informing AECOM that it “ha[d] been selected as the Energy
Savings Performance Contractor for the new ESPC Buckley AFB project” (gov’t mot.,
attach. 6 at 196 (emphasis added)), and authorized AECOM “to proceed with Preliminary
Assessment (PA) development and submission for the new ESPC project at USAF
Buckley AFB” (gov’t mot., attach. 7 at 197). The government further informed AECOM
that “[y]our company shall perform the PA in accordance with Sections C.5.3 and C.5.4
of the base IDIQ” (id.).

       On February 17, 2016, the government “authorize[d] AECOM to proceed with the
IGA/Feasibility Study, Design, and Price Proposal submission to include detailed cost
and pricing data, for the Energy Conservation Measures (ECM) [] for the ESPC project at
Buckley AFB, Denver, CO” (gov’t mot., attach. 8 at 198). On March 24, 2016, the
government “authorize[d] AECOM to proceed with the IGA/Feasibility Study, Design,
and Price Proposal submission to include detailed cost and pricing data” for additional
ECMs (gov’t mot., attach. 9 at 202). On November 22, 2016, the government informed
AECOM that it “ha[d] decided to not pursue this ESPC project, and has no plans to
exercise its option to obtain ownership of any submitted documentation pertinent to this
project issued in the NTP dated 17 Feb, 2016 for the ESPC project at Buckley AFB,
Denver, CO” (gov’t mot., attach. 10 at 204).



                                            2
       On August 26, 2020, AECOM presented to the contracting officer a certified claim
“for recovery of $681,469.70 in costs AECOM has incurred in connection with the work
performed to develop and design the Project” (gov’t mot., attach. 5 at 156). On
December 3, 2020, the contracting officer denied AECOM’s claim (gov’t mot., attach. 16
at 239). The contracting officer stated:

             Per Section C Para 5.5 of AECOM’s Base Contract
             numbered W912DY-15-D-0400, . . . “the Government will not
             be subject to any costs associated with the feasibility study
             unless the Government exercises its option to obtain
             ownership of the submitted documentation.

(Id. at 240 (emphasis added))

      In its notice of appeal to the Board, AECOM states (emphasis added):

             AECOM Technical Services, Inc. (“AECOM”), by and
             through counsel, hereby appeals the decision of contracting
             officer, Adam R. Sunstrom, dated December 3, 2020, a copy
             of which is attached as Exhibit A. The contracting officer
             denied AECOM’s claim under Energy Savings Performance
             Contract No. W912DY-15-R-ESP7 with Huntsville Center,
             U.S. Army Corps of Engineers (“CEHNC”) (the “Contract”).

(Gov’t mot., attach. 17 at 241) (emphasis added)) And in its complaint, AECOM alleges
the following:

             Since 2008, AECOM has been a prequalified energy services
             contractor (“ESCO”) for CEHNC for energy savings
             performance contracts (“ESPCs”) under indefinite delivery/
             indefinite quantity multiple award task order contracts
             (“MATOC”) No. W912DY-15-D-0040. The MATOC is
             currently in its third contract iteration (“MATOC III”).

             On July 13, 2015, [the government] sought a proposal from
             AECOM and other MATOC III holders via Request for
             Proposal (“RFP”) No. W912DY-15-R-ESP7 for the
             development and implementation of energy conservation
             projects at Buckley Air Force Base, Colorado (the
             “Project”).

                    ....


                                           3
                After nearly 14 months of work on the Project, including
                multiple changes to the scope of the Project made with
                CEHNC’s constant assurance of an impending TO [Task
                Order] award, and less than one (1) month before the
                scheduled TO award date, CEHNC sent AECOM a letter on
                November 22, 2016, cancelling the Project.

                      ....

                Appellant’s claims, which were submitted to the [contracting
                officer] in AECOM’s certified claim [include] . . . AECOM is
                entitled to the fair market value of services provided to the
                government under an implied-in-fact contract.

(Gov’t mot., attach. 18 at 245-46 ¶¶ 3-4, 246 ¶ 9, 248 ¶ 19) (emphases added))

                                        DECISION

        The government says that we lack jurisdiction to entertain the appeal because, it
says, it never had a contract with AECOM (gov’t mot. at 8, 11). 2 Pursuant to the
Contract Disputes Act, 41 U.S.C. § 7105(e)(1)(A) (emphasis added), the Board “has
jurisdiction to decide any appeal from a decision of a contracting officer of the
Department of Defense, the Department of the Army, the Department of the Navy, the
Department of the Air Force, or the National Aeronautics and Space Administration
relative to a contract made by that department or agency.” Jurisdiction under this
provision requires no more than a non-frivolous allegation of a contract with the
government. Siemens Gov’t Techs., Inc., ASBCA No. 62806, 2021 WL 4395475
(Sept. 15, 2021). Thus, to establish Board jurisdiction under this provision, an appellant
need only allege the existence of a contract. Id. This bar is low. Id.

        Based upon the record material set forth above, we conclude that AECOM has set
forth a non-frivolous allegation of a contract with the government, whether that contract
be “Base Contract No. W912DY-15-D-0400,” “Energy Savings Performance Contract

2
    The government purports to cite an ASBCA decision it refers to as “Vox Optima, LLC,
         ASBCA No. 62644, 2020-1 B.C.A (CCH) ¶ 37625,” for the proposition that
         AECOM “is not a ‘contractor’ . . . but rather a disappointed bidder” (gov’t mot.
         at 9). However, our opinion at 20-1 BCA ¶ 37,625, which was issued in ASBCA
         No. 62313 (not ASBCA No. 62644)62, does not address that point; that point is
         addressed at Vox Optima, LLC, ASBCA No. 62644, 21-1 BCA ¶ 37,766
         at 183,320, which is a Rule 12.2 opinion that the government does not cite, and
         that has no value as precedent.
                                              4
No. W912DY-15-R-ESP7,” or a contract with the government implied in fact, triggering
our jurisdiction under 41 U.S.C. § 7105(e)(1)(A). Cf. Siemens, 2021 WL 4395475 (citing
cases and finding jurisdiction where appellant sought costs of producing plans for an
Energy Savings Performance Contract project). Whether AECOM had a contract with
the government is a merits question for another day. Id.

       With respect to AECOM’s wrongful conversion claim, we possess jurisdiction to
entertain claims of tortious breach of contract as opposed to independent torts.
Qatar Int’l Trading Co., ASBCA No. 55533, 08-1 BCA ¶ 33,829 at 167,428. In its
complaint, AECOM alleges, citing Base Contract W912DY-15-D-0040, that the
government “breached the contract when it violated the implied duty of good faith and
fair dealing and MATOC III, Section C.26.4, by converting AECOM’s ECM designs and
work product for its own use” (compl. at 1 ¶ 3, 7 ¶ 35 (emphasis added)). And in
response to the government’s motion, AECOM states that “the Government tortiously
breached its contract with AECOM when it violated Section C.26.4 by converting
AECOM’s ECM designs and work product for its own use” (app. resp. at 25 (emphasis
added)). Section C.26.4 of Base Contract W912DY-15-D-0040, Option to Obtain
Ownership to Submitted Documentation and Concepts, provides:

              The Government shall have the option to obtain ownership of
              all surveys, feasibility studies, designs, and proposals
              submitted to the KO, including the content and technical
              approach presented. If after the ESCO has performed
              feasibility study, designs, proposals, and/or site surveys the
              Government chooses to pursue a project by means other
              than this contract, the Government may exercise its option to
              obtain ownership of all surveys, proposals, and designs
              submitted to the KO, including the content and technical
              approach presented, for the individual ECM in question.
              The ESCO shall receive appropriate consideration for the
              ESCO effort on the particular ECM (i.e., recovery of study
              and design costs as estimated and submitted to the KO via the
              site survey report and the feasibility study report plus
              the cost to perform the site survey plus an appropriate mark-
              up. . . . If the ESCO and Government are unable to agree on
              price and terms for execution work efforts and the
              Government utilizes another ESCO, the Government should
              only pay those costs that are fair and reasonable for the work
              performed.

(R4, tab 6 at 129 (emphasis added)) That is a claim of tortious breach of contract as
opposed to an independent tort, and is, therefore, a claim that we possess jurisdiction to
entertain. Compare Brooke Enters., ASBCA No. 53993, 04-2 BCA ¶ 32,785 at 162,146,

                                            5
162,151 (entertaining, without discussion of jurisdiction, contractor’s claim that the
government wrongfully converted 12 storage containers; contract provided that
contractor’s property could be sold to satisfy contactor indebtedness to military
exchange); Home Entm’t, Inc., ASBCA No. 50791, 99-1 BCA ¶ 30,147 at 149,137
(finding jurisdiction to entertain claim for damage to contractor property where military
exchange allegedly “fail[ed] to perform its duty to repair and maintain the premises in
accordance with ¶ 2(a) of the contract, causing damage to [contractor’s] property”);
Travelers Indem. Co. v. United States, 16 Cl. Ct. 142, 151 (1988) (finding jurisdiction
where claim of wrongful conversion of contract proceeds was “dependent upon a contract
with the government”) with Qatar Int’l, 08-1 BCA ¶ 33,829 at 167,429 (finding no
jurisdiction where “[t]he Army’s action in recovering the bulldozer after the driver died
and placing the bulldozer in storage was a policing and security action,” and “distinctly
separate and independent of the contract”).

                                    CONCLUSION

      The government’s motion to dismiss for lack of jurisdiction is denied.

      Dated: December 6, 2021



                                                 TIMOTHY P. MCILMAIL
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

 I concur                                          I concur



 RICHARD SHACKLEFORD                               OWEN C. WILSON
 Administrative Judge                              Administrative Judge
 Acting Chairman                                   Vice Chairman
 Armed Services Board                              Armed Services Board
 of Contract Appeals                               of Contract Appeals




                                           6
      I certify that the foregoing is a true copy of the Opinion and Decision of the
Armed Services Board of Contract Appeals in ASBCA No. 62800, Appeal of AECOM
Technical Services, Inc., rendered in conformance with the Board’s Charter.

      Dated: December 7, 2021



                                              PAULLA K. GATES-LEWIS
                                              Recorder, Armed Services
                                              Board of Contract Appeals




                                          7